MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	27	
Docket:	   And-16-172	
Argued:	   December	13,	2016	
Decided:	  February	7,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                        	
                                       v.	
                                        	
                                WALLACE	W.	AMES	III	
	
	
MEAD,	J.	

      [¶1] Wallace	 W.	 Ames	 III	 appeals	 from	 a	 judgment	 of	 conviction	 of	

burglary	(Class	C),	17-A	M.R.S.	§	401(1)(A)	(2016),	and	theft	by	unauthorized	

taking	or	transfer	(Class	E),	17-A	M.R.S.	§	353(1)(A)	(2016),	entered	in	the	trial	

court	(Androscoggin	County,	Mathews,	J.)	on	his	conditional	guilty	plea.		Ames	

argues	 that	 the	 court	 (L.	 Walker,	 J.)	 erred	 in	 denying	 his	 motion	 to	 suppress	

statements,	made	during	an	interview	with	police	while	he	was	detained	in	the	

Androscoggin	County	Jail	awaiting	a	court	appearance	for	a	probation	violation	

on	an	unrelated	charge,	because	he	was	not	given	Miranda	warnings	prior	to	

what	he	asserts	was	a	custodial	interview.		We	affirm	the	judgment.	
2	

                                  I.		BACKGROUND	

	     [¶2]	 	 Viewed	 in	 the	 light	 most	 favorable	 to	 support	 the	 suppression	

court’s	decision,	the	record	on	the	motion	to	suppress	supports	the	following	

facts.		See	State	v.	Ntim,	2013	ME	80,	¶	2,	76	A.3d	370;	see	also	State	v.	Bryant,	

2014	ME	94,	¶	2,	97	A.3d	595.		On	June	3,	2015,	Detective	Tyler	Michaud	of	the	

Lewiston	Police	Department	was	assigned	to	investigate	a	burglary	reported	to	

have	occurred	at	a	restaurant	in	Lewiston	on	May	29,	2015.		During	the	course	

of	 his	 investigation,	 he	 learned	 that	 Ames	 had	 been	 an	 employee	 at	 the	

restaurant	and	had	keys	to	the	building.		At	that	time,	Ames	was	on	probation	

for	a	domestic	violence	assault	conviction.		On	June	4,	2015,	Ames	was	arrested	

on	a	probation	violation	arising	from	a	positive	drug	test,	taken	into	custody,	

and	held	at	the	Androscoggin	County	Jail.	

	     [¶3]		On	June	8,	2015,	Detective	Michaud	and	Detective	Carly	Conley,	also	

from	the	Lewiston	Police	Department,	went	to	the	jail	to	interview	Ames	about	

his	 involvement	 in	 the	 burglary.	 	 The	 officers	 were	 not	 in	 uniform	 and	 not	

wearing	duty	belts,	and	they	left	their	firearms	at	a	secure	location	when	they	

entered	the	jail.		Their	interview	with	Ames	took	place	in	the	visitation	room,	

which	is	a	large,	well-lit	room	with	windows.		A	long	table	with	chairs	on	both	

sides	was	located	in	the	middle	of	the	room.		During	the	interview,	Ames	sat	on	
                                                                                  3	

one	side	of	the	table	and	the	officers	sat	on	the	other	side;	Ames	and	the	officers	

were	a	few	feet	apart	at	a	“normal	conversational	distance.”		The	detectives	did	

not	sit	between	Ames	and	the	door,	and	there	were	no	obstacles	between	Ames	

and	the	door.		There	was	no	one	else	in	the	room	and	no	guard	at	the	door.		The	

interview	was	recorded.	

	     [¶4]		At	the	outset	of	the	interview,	Detective	Conley	introduced	herself	

and	Detective	Michaud	and	confirmed	with	Ames	that	he	was	currently	in	jail	

on	a	probation	violation	because	his	urine	tested	positive	for	drugs.		She	told	

Ames	that	“what	we	want	to	talk	to	you	about	has	nothing	to	do	with	that,”	that	

he	was	“here	on	[his]	own	free	will,”	and	that	he	was	free	to	leave	and	go	back	

to	his	cell	at	any	time	because	jail	was	his	“home”	for	the	time	being.		She	asked	

Ames	if	he	felt	comfortable	speaking	to	them,	and	Ames	said	he	was	“interested	

in	hearing	what	you	have	to	say.”		Ames	was	not	given	Miranda	warnings.	

	     [¶5]		The	detectives	mentioned	that	they	had	talked	to	Ames’s	probation	

officer	and	it	had	seemed	like	Ames	was	doing	well	on	probation	until	he	tested	

positive	for	drugs.		Detective	Michaud	said	that	what	happens	with	probation	

is	“not	our	business	right	now”	and	he	had	“no	idea	what	they’re	trying	to	do,”	

but	he	encouraged	Ames	to	“clear	the	table”	and	“put	this	behind	us,”	so	that	it	

doesn’t	“come[]	back	up	to	bite	you.”		Detective	Michaud	told	Ames	that	“there’s	
4	

really	 no	 doubt	 in	 my	 mind	 that	 you	 went	 in	 and	 took	 some	 money,”	 and	

encouraged	 Ames	 to	 cooperate,	 because	 otherwise,	 “we’re	 going	 to	 end	 up	

proving	 it	 .	 .	 .	 and	 then	 what	 will	 happen	 is	 you’ll	 be	 back	 on	 track	 with	

probation	and	we’re	going	to	have	to	derail	you	again	instead	of	just	addressing	

it	right	now	and	moving	forward.”		Ames	continued	to	deny	involvement.	

	     [¶6]	 	 Ames	 asked	 what	 sentence	 a	 theft	 carries.	 	 Detective	 Michaud	

explained	that	it	could	be	a	fine,	and	suggested	that	from	his	experience,	courts	

consider	 whether	 the	 theft	 was	 related	 to	 a	 drug	 problem.	 	 Ames	 confessed	

immediately	thereafter,	saying,	“I	did	it.		It	was	me.”		The	confession	occurred	

approximately	fifteen	minutes	into	the	interview.		The	detectives	continued	to	

speak	with	Ames	regarding	the	details	of	the	crime	and	some	wholly	unrelated	

matters	for	another	fifteen	minutes.	

	     [¶7]	 	 On	 August	 4,	 2015,	 Ames	 was	 indicted	 on	 one	 count	 of	 burglary	

(Class	 C),	 17-A	 M.R.S.	 §	 401(1)(A),	 and	 one	 count	 of	 theft	 by	 unauthorized	

taking	 or	 transfer	 (Class	 E),	 17-A	 M.R.S.	 §	 353(1)(A).	 	 On	 December	 7,	 2015,	

Ames	filed	a	motion	to	suppress	the	incriminating	statements	he	made	during	

the	 interview,	 arguing	 that	 he	 should	 have	 been	 given	 Miranda	 warnings	

because	he	was	in	custody	at	the	time	of	the	interview.		A	hearing	on	the	motion	

was	held	on	December	30,	2015,	at	which	Detective	Michaud	testified,	and	the	
                                                                                    5	

audio	recording	of	the	interview	was	admitted	in	evidence.		On	January	7,	2016,	

the	court	denied	the	motion	to	suppress.	

	     [¶8]	 	 On	 February	 10,	 Ames	 filed	 a	 motion	 for	 findings	 of	 fact	 and	

conclusions	of	law	pursuant	to	M.R.U.	Crim.	P.	41A(d)	that	the	court	granted	

pending	resolution	of	the	case	at	the	dispositional	conference.	

	     [¶9]		On	February	18,	Ames	entered	a	conditional	guilty	plea	to	the	two	

charges.		He	was	sentenced	to	five	years’	incarceration,	with	all	but	six	months	

suspended,	with	two	years	of	probation	on	the	burglary	count	and	to	thirty	days	

in	 jail,	 to	 be	 served	 concurrently,	 on	 the	 theft	 count.	 	 See	 M.R.U.	

Crim.	P.	11(a)(2).		The	plea	was	preserved	for	appeal	and	conditioned	on	our	

review	 of	 the	 motion	 court’s	 order	 denying	 Ames’s	 motion	 to	 suppress.	 	 On	

March	 3,	 2016,	 the	 court	 entered	 an	 order	 on	 the	 motion	 to	 suppress	 that	

included	 findings	 of	 fact	 and	 conclusions	 of	 law.	 	 Ames	 timely	 appealed.		

See	M.R.	App.	P.	2(b)(2)(A);	15	M.R.S.	§	2115	(2016).	

                                  II.		DISCUSSION	

	     [¶10]		Ames	argues	that	he	was	in	custody	at	the	time	of	the	interview	

and	 therefore	 should	 have	 been	 given	 Miranda	 warnings	 prior	 to	 being	

questioned.		His	primary	assertion	is	that	his	detention	in	jail	at	the	time	of	the	
6	

interview	 was	 a	 circumstance	 that	 created	 an	 atmosphere	 of	 coercion	

amounting	to	custody.	

	        [¶11]		We	ordinarily	“review	the	denial	of	a	motion	to	suppress	for	clear	

error	 as	 to	 factual	 issues	 and	 de	 novo	 as	 to	 issues	 of	 law.”	 	 State	 v.	 Ormsby,	

2013	ME	88,	¶	9,	81	A.3d	336	(quotation	marks	omitted);	see	State	v.	Nadeau,	

2010	ME	71,	¶	15,	1	A.3d	445.		“When	a	ruling	on	a	motion	to	suppress	is	based	

primarily	on	undisputed	facts,	it	is	viewed	as	a	legal	conclusion	that	is	reviewed	

de	 novo.”1	 	 State	 v.	 King,	 2016	 ME	 54,	 ¶	 14,	 136	 A.3d	 366	 (quotation	 marks	

omitted).	 	 We	 “will	 uphold	 the	 court’s	 denial	 of	 a	 motion	 to	 suppress	 if	 any	

reasonable	view	of	the	evidence	supports	the	trial	court’s	decision.”		 State	 v.	

Kittredge,	2014	ME	90,	¶	15,	97	A.3d	106	(quotation	marks	omitted).	

	        [¶12]		Miranda	warnings	are	necessary	only	when	a	defendant	is	both	“in	

custody”	and	“subject	to	interrogation.”		Nadeau,	2010	ME	71,	¶	53,	1	A.3d	445	

(quotation	 marks	 omitted).	 	 “Statements	 made	 by	 a	 person	 subjected	 to	

custodial	 interrogation	 who	 is	 not	 first	 given	 Miranda	 warnings	 are	

inadmissible	 against	 that	 person	 at	 trial.”	 	 Id.;	 see	 Miranda	 v.	 Arizona,	

384	U.S.	436,	478-79	(1966).		There	is	no	dispute	that	Ames	was	subjected	to	

interrogation,	so	the	only	issue	before	us	is	whether	Ames	was	in	custody	when	


     1		Because	Ames	does	not	challenge	the	court’s	findings	of	fact,	our	analysis	is	limited	to	de	novo	

review	of	the	issue	of	whether	Ames	was	subjected	to	a	custodial	interrogation.	
                                                                                          7	

he	made	incriminating	statements	to	the	officers.		At	the	suppression	hearing,	

the	 State	 had	 the	 burden	 to	 prove,	 by	 a	 preponderance	 of	 the	 evidence,	 that	

Ames	was	not	in	custody.		State	v.	Prescott,	2012	ME	96,	¶	10,	48	A.3d	218.	

	      [¶13]		“An	interrogation	is	custodial	if	a	reasonable	person	standing	in	

the	 shoes	 of	 [the	 defendant]	 would	 have	 felt	 he	 or	 she	 was	 not	 at	 liberty	 to	

terminate	 the	 interrogation	 and	 leave.”	 	 State	 v.	 Jones,	 2012	 ME	 126,	 ¶	 22,	

55	A.3d	432	(alteration	in	original)	(quotation	marks	omitted).		We	consider	

various	factors	in	making	this	objective	determination,	including	

       (1)	the	locale	where	the	defendant	made	the	statements;	
       	
       (2)	the	party	who	initiated	the	contact;	
       	
       (3)	the	existence	or	non-existence	of	probable	cause	to	arrest	(to	
       the	extent	communicated	to	the	defendant);	
       	
       (4)	subjective	views,	beliefs,	or	intent	that	the	police	manifested	to	
       the	 defendant,	 to	 the	 extent	 they	 would	 affect	 how	 a	 reasonable	
       person	 in	 the	 defendant's	 position	 would	 perceive	 his	 or	 her	
       freedom	to	leave;	
       	
       (5)	subjective	views	or	beliefs	that	the	defendant	manifested	to	the	
       police,	 to	 the	 extent	 the	 officer's	 response	 would	 affect	 how	 a	
       reasonable	person	in	the	defendant's	position	would	perceive	his	
       or	her	freedom	to	leave;	
       	
       (6)	 the	 focus	 of	 the	 investigation	 (as	 a	 reasonable	 person	 in	 the	
       defendant's	position	would	perceive	it);	
       	
       (7)	whether	the	suspect	was	questioned	in	familiar	surroundings;	
       	
8	

      (8)	the	number	of	law	enforcement	officers	present;	
      	
      (9)	the	degree	of	physical	restraint	placed	upon	the	suspect;	and	
      	
      (10)	the	duration	and	character	of	the	interrogation.	

State	 v.	 Bryant,	 2014	 ME	 94,	 ¶	 10,	 97	 A.3d	 595	 (quotation	 marks	 omitted).		

These	 factors	 are	 considered	 “in	 their	 totality,	 not	 in	 isolation.”		

Jones,	2012	ME	126,	¶	22,	55	A.3d	432	(quotation	marks	omitted).	

	     [¶14]		Several	factors	weigh	against	a	determination	that	Ames	was	in	

custody.		The	suppression	court	found	that	only	two	law	enforcement	officers	

were	present	during	the	interview,	and	that	they	were	unarmed	and	in	plain	

clothes,	 see	 Kittredge,	 2014	 ME	 90,	 ¶¶	 7,	 18,	 97	 A.3d	 106	 (noting	 that	 the	

presence	 of	 “only”	 two	 state	 troopers,	 who	 were	 in	 uniform	 and	 armed,	

weighed	against	a	finding	of	custody);	the	detectives	told	Ames	that	he	was	free	

to	leave	the	interview	and	go	back	to	his	cell	at	any	time;	the	room	where	the	

interview	 took	 place	 was	 “large”	 and	 “well-lit”;	 there	 were	 no	 obstructions	

between	Ames	and	the	door;	Ames	sat	on	one	side	of	the	table	and	the	officers	

sat	on	the	other;	and	no	physical	restraint	or	force	was	used.		Moreover,	the	

court	 found	 that	 the	 interview	 lasted	 approximately	 thirty-nine	 minutes	 and	

Ames	 made	 incriminating	 statements	 fifteen	 minutes	 into	 the	 interview.		

See	id.	¶	18	(noting	that	the	fact	that	an	interrogation	lasted	forty-five	minutes	
                                                                                       9	

to	 one	 hour	 weighed	 against	 a	 finding	 of	 custody).	 	 It	 also	 found	 that	 the	

interrogation	 was	 “conducted	 in	 a	 professionally	 pleasant	 manner,”	 was	

“conversational”	in	nature,	and	that	the	officers	“were	not	menacing,	loud	or	

otherwise	intimidating	in	their	tone,	tenor	or	substance	of	their	questions.”		See	

State	v.	Dion,	2007	ME	87,	¶	29,	928	A.2d	746;	State	v.	Higgins,	2002	ME	77,	

¶	15,	796	A.2d	50.	

	     [¶15]	 	 Ames	 argues	 that	 the	 circumstances	 of	 the	 interview—he	 was	

detained	 in	 a	 county	 jail	 on	 a	 probation	 violation	 while	 awaiting	 a	 court	

appearance—created	an	atmosphere	of	restraint	and	coercion	that	amounted	

to	a	custodial	interview.		He	acknowledges	that	the	detectives	advised	him	that	

he	could	stop	the	interview	and	return	to	his	cell	at	any	time.	

	     [¶16]	 	 We	 have	 not	 yet	 addressed	 the	 discrete	 issue	 of	 whether	 a	

defendant	 who	 is	 incarcerated	 is,	 by	 definition,	 in	 custody	 for	 purposes	 of	

interrogation	 by	 police.	 	 The	 United	 States	 Supreme	 Court	 has	 recently	

addressed	this	issue	in	Howes	v.	Fields,	565	U.S.	499	(2012).		In	that	case,	Fields	

was	serving	a	sentence	in	jail	when	he	was	brought	to	a	conference	room	by	a	

corrections	officer.		Id.	at	502.		There,	two	sheriff's	deputies	questioned	Fields	

for	 five	 to	 seven	 hours	 about	 allegations	 that	 before	 his	 incarceration,	 he	

committed	a	sexual	offense	against	a	twelve-year-old	boy.		Id.	at	502-03.		Fields	
10	

was	not	wearing	any	restraints	during	the	interview	and	was	told	that	he	could	

leave	at	any	time.		Id.	at	503.		The	sheriffs	were	armed	during	the	interview,	and	

the	door	to	the	conference	room	was	sometimes	open.		Id.		Fields	eventually	

confessed,	but	he	was	neither	given	Miranda	warnings	nor	advised	that	he	did	

not	have	to	speak	with	the	sheriffs.		Id.	at	503-04.	

	     [¶17]	 	 The	 Supreme	 Court	 declined	 to	 adopt	 a	 categorical	 rule	 that	

imprisonment	alone	constitutes	custody	for	the	purposes	of	Miranda.		Id.	at	508,	

512.		The	Court	cited	three	grounds	for	this	conclusion.		Id.	at	511-12.		First,	it	

explained	that	“questioning	a	person	who	is	already	serving	a	prison	term	does	

not	generally	involve	the	shock	that	very	often	accompanies	arrest.”		Id.	at	511.		

It	noted	the	“sharp	and	ominous	change”	that	occurs	when	a	person	is	arrested	

and	taken	to	a	police	station	for	questioning,	and	said	that,	“[b]y	contrast,	when	

a	person	who	is	already	serving	a	term	of	imprisonment	is	questioned,	there	is	

usually	 no	 such	 change”	 in	 circumstances	 leading	 to	 those	 “inherently	

compelling	pressures.”		Id.	(quotation	marks	omitted).	

	     [¶18]		Second,	the	Court	explained	that	“a	prisoner,	unlike	a	person	who	

has	not	been	sentenced	to	a	term	of	incarceration,	is	unlikely	to	be	lured	into	

speaking	by	a	longing	for	prompt	release.”		Id.		The	Court	explained	that	while	

a	 person	 arrested	 and	 taken	 to	 a	 station	 house	 for	 questioning	 “may	 be	
                                                                                          11	

pressured	to	speak	by	the	hope	that,	after	doing	so,	he	will	be	allowed	to	leave	

and	 go	 home,”	 a	 prisoner	 “knows	 that	 when	 the	 questioning	 ceases,	 he	 will	

remain	under	confinement.”		Id.	

	      [¶19]		Third,	the	Court	reasoned	that	“a	prisoner,	unlike	a	person	who	

has	not	been	convicted	and	sentenced,	knows	that	the	law	enforcement	officers	

who	 question	 him	 probably	 lack	 the	 authority	 to	 affect	 the	 duration	 of	 his	

sentence.”		Id.	at	512.		It	continued:	“When	the	suspect	has	no	reason	to	think	

that	the	listeners	have	official	power	over	him,	it	should	not	be	assumed	that	

his	 words	 are	 motivated	 by	 the	 reaction	 he	 expects	 from	 his	 listeners.”	 	 Id.	

(quotation	marks	omitted).		“Under	such	circumstances,”	the	Court	explained,	

“there	 is	 little	 basis	 for	 the	 assumption	 that	 a	 suspect	 will	 feel	 compelled	 to	

speak	by	the	fear	of	reprisal	for	remaining	silent	or	in	the	hope	of	a	more	lenient	

treatment	should	he	confess.”		Id.	(alterations	and	quotation	marks	omitted).	

	      [¶20]		The	Court	concluded	that	Fields	was	not	in	custody	for	purposes	

of	 Miranda.	 	 Id.	 at	 514.	 	 It	 determined	 that	 some	 facts	 weighed	 in	 favor	 of	 a	

finding	of	custody,	such	as	that	Fields	was	never	told	he	could	decline	to	speak	

to	the	deputies,	the	interview	lasted	for	five	to	seven	hours,	his	interviewers	

were	armed,	and	one	deputy	“[u]sed	a	very	sharp	tone.”		Id.	at	515	(alteration	

in	 original)	 (quotation	 marks	 omitted).	 	 However,	 these	 circumstances	 were	
12	

offset	by	others,	including	that	Fields	was	told	he	could	leave	and	go	back	to	his	

cell	 whenever	 he	 wanted,	 he	 was	 not	 physically	 restrained,	 the	 interview	

occurred	 “in	 a	 well-lit,	 average-sized	 conference	 room,”	 and	 “the	 door	 to	 the	

room	 was	 sometimes	 left	 open.”	 	 Id.	 	 The	 Court	 held	 that	 these	 facts	 were	

“consistent	with	an	interrogation	environment	in	which	a	reasonable	person	

would	have	felt	free	to	terminate	the	interview	and	leave.”		Id.	(quotation	marks	

omitted).	

	       [¶21]	 	 Applying	 the	 federal	 precedent	 from	 Howes	 to	 this	 case,2	 we	

decline	 to	 adopt	 a	 bright-line	 rule	 that	 the	 circumstance	 of	 incarceration,	

without	more,	makes	an	interview	custodial	for	purposes	of	Miranda	warnings.		

The	fact	that	an	interrogation	takes	place	while	a	suspect	is	incarcerated	must	

certainly	 be	 considered	 as	 part	 of	 our	 well-established	 totality	 of	 the	

circumstances	approach	to	determine	whether	an	interview	is	custodial,	but	we	

find	 persuasive	 the	 Supreme	 Court’s	 analysis	 supporting	 the	 conclusion	 that	

imprisonment	alone	does	not	constitute	Miranda	custody:	(1)	that	“questioning	

a	person	who	is	already	serving	a	prison	term	does	not	generally	involve	the	

shock	that	very	often	accompanies	arrest”;	(2)	that	“a	prisoner,	unlike	a	person	

who	has	not	been	sentenced	to	a	term	of	incarceration,	is	unlikely	to	be	lured	



    2		Ames	has	made	clear	that	his	argument	is	predicated	entirely	on	federal	authority.	
                                                                                                                 13	

into	speaking	by	a	longing	for	prompt	release”;	and	(3)	that	“a	prisoner,	unlike	

a	 person	 who	 has	 not	 been	 convicted	 and	 sentenced,	 knows	 that	 the	 law	

enforcement	officers	who	question	him	probably	lack	the	authority	to	affect	the	

duration	of	his	sentence.”		Howes,	565	U.S.	at	511-12.	

	       [¶22]		Considering	all	of	the	relevant	factors	in	their	totality,	we	conclude	

that	the	trial	court	did	not	err	by	determining	that	Ames	was	not	in	custody	

within	 the	 meaning	 of	 Miranda	 when	 he	 was	 interviewed	 by	 the	 detectives.3		

Accordingly,	we	affirm	the	court’s	denial	of	Ames’s	motion	to	suppress.	

	       The	entry	is:		

	       	        	        Judgment	affirmed.	
	
	       	        	        	        	        	




    3
     We	distinguish	the	issue	of	whether	Ames	was	in	custody	from	the	issue	of	the	voluntariness	of	
his	confession.		For	a	confession	to	be	admissible,	it	must	be	made	voluntarily.		State	v.	Kittredge,	
2014	ME	90,	¶	24,	97	A.3d	106.	“A	confession	is	voluntary	if	it	results	from	the	free	choice	of	a	rational	
mind,	 if	 it	 is	 not	 a	 product	 of	 coercive	 police	 conduct,	 and	 if	 under	 all	 of	 the	 circumstances	 its	
admission	would	be	fundamentally	fair.”		State	v.	Mikulewicz,	462	A.2d	497,	501	(Me.	1983).		Whether	
an	officer	made	“threats,	promises	or	inducements”	to	the	defendant	to	secure	a	confession	is	one	of	
many	 factors	 we	 consider	 in	 determining	 whether	 a	 confession	 was	 voluntary.	 	 State	 v.	 Lavoie,	
2010	 ME	 76,	 ¶	 18,	 1	 A.3d	 408	 (quotation	 marks	 omitted).	 	 Ames	 makes	 no	 argument	 regarding	
voluntariness.	
   	
   Several	 of	 the	 detectives’	 statements	 throughout	 Ames’s	 interview	 suggested	 that	 Ames’s	
cooperation	 with	 the	 investigation	 could	 affect	 the	 outcome	 of	 probation	 revocation	 proceedings.	
While	such	statements	may	be	considered	under	a	voluntariness	analysis,	the	issue	is	not	before	us	
and	we	decline	to	address	it.	
14	

	
Mark	 J.	 Peltier,	 Esq.	 (orally),	 Rioux,	 Donahue,	 Chmelecki	 &	 Peltier,	 LLC,	
Portland,	for	appellant	Wallace	W.	Ames	III	
	
Andrew	Robinson,	District	Attorney,	Lisa	Bogue,	Asst.	Dist.	Atty.,	and	Andrew	
Matulis,	 Asst.	 Dist.	 Atty.	 (orally),	 Prosecutorial	 District	 III,	 Lewiston,	 for	
appellee	State	of	Maine	
	
	
Androscoggin	County	Unified	Criminal	Docket	docket	number	CR-2015-645	
FOR	CLERK	REFERENCE	ONLY